DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 3/4/22.
3.    Claims 28, 35 and 42 has been amended. Claims 28 - 47 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/22 has been entered.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 28 - 47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Regarding claim 28, “a dealer hand” is recited at line 16 and then “a dealer hand” is recited again at line 18.  It is unclear if the first “a dealer hand” is the same as the second “a dealer hand”.
8. 	Regarding claim 35, “a dealer hand” is recited at line 19 and then “a dealer hand” is recited again at line 21.  It is unclear if the first “a dealer hand” is the same as the second “a dealer hand”.
9.	Regarding claim 42, “a dealer hand” is recited at line 14 and then “a dealer hand” is recited again at line 16.  It is unclear if the first “a dealer hand” is the same as the second “a dealer hand”.
10.	The dependent claims 29 – 34, 36 – 41 and 43 – 47 are also rejected due to its dependency to the independent claims.


Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claim 28 - 47 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 10360754 (Phillips) in view of Ikeya (US 20030153385) and in view of Morrow (US 20060287098) and further in view of Lancaster (US 20060131809/us-provisional-application US 60637211).
13.	Regarding claim 28, Phillips teaches the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
 a configurable game display device defining a playing surface and displaying a game play configuration that includes a shared play area that is shared amongst a plurality of players and an individual play area for each player of the plurality of players that is dedicated to that player
control the game display device to change the displaying of the game play configuration from a first game configuration of a first game to a second game configuration of a second game that has a different shared play area and different individual play areas than the first game configuration in response to the configuration command
Ikeya teaches:
a configurable game display device (i.e. reel spinning section 33) defining a playing surface (i.e. playing surface of part 33) and displaying a game play configuration that includes a shared play area the (i.e. reels 1a and 1c are shared reels) that is shared amongst a plurality of players (i.e. the plurality of players described in the abstract) and an individual play area (i.e. area that include the reels 1d and 1x and the reels 1e and 1y) for each player of the plurality of players that is dedicated to that player (abstract and paragraphs 136 and 137 and FIGS. 1 and 5)
control the game display device to change the displaying of the game play configuration from a first game configuration of a first game to a second game configuration of a second game that has a different shared play area (I.e. a different shared play area that include the reels 1d and 1x and the reels 1e and 1y) and different individual play areas (i.e. different individual play areas that does not include the reels 1d and 1x and the reels 1e and 1y)  than the first game configuration in response to the configuration command (i.e. the  configuration command associated with pressing of the button switch 7a) (paragraphs 136 and 137 and FIG. 5; the reels are constructed so as to become shared among the player P of the station 34a, a player P of the adjacent station 34b, and a player P of another adjacent station 34l. In the initial setting, the reels 1a and 1c are shared reels. As mentioned previously, as a result of pressing of the button switch 7a, the reels 1d and 1x and the reels 1e and 1y are added as shared reels).
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified Phillips in view of Ikeya to include the aforementioned methods in order to achieve the predictable result of providing a gaming device that can offer multiple games (i.e. a first and a second game), hence improved player interest.
The combination of Phillips and Ikeya fail to explicitly disclose the following limitations:
a network interface transmitting the gaming transaction information to a remote server and receiving a configuration command in response
Morrow teaches:
a network interface (i.e. a network interface associated with the server described in the paragraph 10) transmitting the gaming transaction information (i.e. the gaming transaction information of a particular carousel is being heavily played) to a remote server (i.e. the server described in the paragraph 10) and receiving a configuration command (i.e. a configuration command regarding yield management parameters/minimum bet and the like described in paragraph 124) in response (paragraphs 10 and 124)
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Phillips and Ikeya in view of Morrow to include the aforementioned method in order to both increase operator profitability and optimize player satisfaction (as described by Morrow, paragraph 128).
The combination of Phillips, Ikeya and Morrow fail to explicitly disclose the following limitations:
(the configurable gaming system is) a configurable gaming table
the first game being blackjack and displaying at least a dealer hand in the shared play area and individual player hands in each individual play area for each player of the plurality of players, the second game being poker and displaying one of communal cards and a dealer hand in the shared play area and individual player hands in each individual play area for each player of the plurality of players.
Lancaster teaches:
(the configurable gaming system is) a configurable (i.e. configurable via central server or central controller 56) gaming table (i.e. the gaming table part 300) (FIGS. 2B and 10A; paragraphs 82 and 131 - 132)
the first game being blackjack  (i.e. primary blackjack game described in paragraph 131) and displaying at least a dealer hand (i.e. part 312 and 314 used for the primary blackjack game) in the shared play area (i.e. the area associated with part 312 and 314) and individual player hands in each individual play area for each player of the plurality of players (i.e. the individual play area associated for part 316 and 318 for player P1 for the first game and the individual play area associated with part 320 and 322 for player P2 for the first game), the second game being poker (i.e. the poker game described in paragraphs 14 and 138) and displaying one of communal cards and a dealer hand (i.e. the dealer hand (part 312 and 314) used for the secondary poker game) in the shared play area (i.e. the area associated with part 312 and 314) and individual player hands in each individual play area for each player of the plurality of players (i.e. the individual play area associated for part 310c for player P1 for the second game and the individual play area associated with part 310d for player P2 for the second game) (abstract and FIGS. 10A – 10E; paragraphs 14 and 131 – 138; paragraph 14 teaches that In one embodiment, the primary game is blackjack, played with one or more conventional decks of 52 playing cards and the secondary game is a poker game).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Phillips, Ikeya and Morrow in view of Lancaster to include the aforementioned method in order to increase player excitement and enjoyment (as described by Lancaster, paragraph 2).
14. 	Claims 29 - 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 – 9 of U.S. Patent No. 10360754 (Phillips)  in view of Ikeya (US 20030153385) and in view of Morrow (US 20060287098) and further in view of Lancaster (US 20060131809). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

16.	Claims 28 – 31, 33, 35 – 38, 40, 42 – 45 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeya (US 20030153385) and in view of Morrow (US 20060287098) and further in view of Lancaster (US 20060131809/us-provisional-application US 60637211).
17.	Regarding claims 28, 35 and 42, Ikeya teaches a configurable gaming system comprising (abstract and paragraphs 81, 136 and 137 and FIGS. 1 and 5): 
a configurable game display device (i.e. reel spinning section 33) defining a playing surface (i.e. playing surface of part 33) and displaying a game play configuration that includes a shared play area the (i.e. reels 1a and 1c are shared reels) that is shared amongst a plurality of players (i.e. the plurality of players described in the abstract) and an individual play area (i.e. area that include the reels 1d and 1x and the reels 1e and 1y) for each player of the plurality of players that is dedicated to that player (abstract and paragraphs 136 and 137 and FIGS. 1 and 5)
 a processor (i.e. CPU 25) configured to execute instructions stored in a memory, which when executed, cause the processor to at least (paragraph 81):
control the game display device to change the displaying of the game play configuration from a first game configuration of a first game to a second game configuration of a second game that has a different shared play area (I.e. a different shared play area that include the reels 1d and 1x and the reels 1e and 1y) and different individual play areas (i.e. different individual play areas that does not include the reels 1d and 1x and the reels 1e and 1y)  than the first game configuration in response to the configuration command (i.e. the  configuration command associated with pressing of the button switch 7a) (paragraphs 136 and 137 and FIG. 5; the reels are constructed so as to become shared among the player P of the station 34a, a player P of the adjacent station 34b, and a player P of another adjacent station 34l. In the initial setting, the reels 1a and 1c are shared reels. As mentioned previously, as a result of pressing of the button switch 7a, the reels 1d and 1x and the reels 1e and 1y are added as shared reels).
Ikeya fails to explicitly disclose the following limitations:
a network interface transmitting the gaming transaction information to a remote server and receiving a configuration command in response
generating, by the processor, a configuration command for the at least one configurable gaming table based upon the gaming transaction information
Morrow teaches:
a network interface (i.e. a network interface associated with the server described in the paragraph 10) transmitting the gaming transaction information (i.e. the gaming transaction information of a particular carousel is being heavily played) to a remote server (i.e. the server described in the paragraph 10) and receiving a configuration command (i.e. a configuration command regarding yield management parameters/minimum bet and the like described in paragraph 124) in response (paragraphs 10 and 124)
generating, by the processor, a configuration command (i.e. a configuration command regarding yield management parameters/minimum bet and the like described in paragraph 124) for the at least one configurable gaming system based upon the gaming transaction information (i.e. the gaming transaction information of a particular carousel is being heavily played) (paragraphs 10 and 124)
Therefore, one ordinary skilled in the art at the time of the invention would have modified Ikeya in view of Morrow to include the aforementioned method in order to both increase operator profitability and optimize player satisfaction (as described by Morrow, paragraph 128).
The combination of Ikeya and Morrow fail to explicitly disclose the following limitations:
(the configurable gaming system is) a configurable gaming table
the first game being blackjack and displaying at least a dealer hand in the shared play area and individual player hands in each individual play area for each player of the plurality of players, the second game being poker and displaying one of communal cards and a dealer hand in the shared play area and individual player hands in each individual play area for each player of the plurality of players.
Lancaster teaches:
(the configurable gaming system is) a configurable (i.e. configurable via central server or central controller 56) gaming table (i.e. the gaming table part 300) (FIGS. 2B and 10A; paragraphs 82 and 131 - 132)
the first game being blackjack  (i.e. primary blackjack game described in paragraph 131) and displaying at least a dealer hand (i.e. part 312 and 314 used for the primary blackjack game) in the shared play area (i.e. the area associated with part 312 and 314) and individual player hands in each individual play area for each player of the plurality of players (i.e. the individual play area associated for part 316 and 318 for player P1 for the first game and the individual play area associated with part 320 and 322 for player P2 for the first game), the second game being poker (i.e. the poker game described in paragraphs 14 and 138) and displaying one of communal cards and a dealer hand (i.e. the dealer hand (part 312 and 314) used for the secondary poker game) in the shared play area (i.e. the area associated with part 312 and 314) and individual player hands in each individual play area for each player of the plurality of players (i.e. the individual play area associated for part 310c for player P1 for the second game and the individual play area associated with part 310d for player P2 for the second game) (abstract and FIGS. 10A – 10E; paragraphs 14 and 131 – 138; paragraph 14 teaches that In one embodiment, the primary game is blackjack, played with one or more conventional decks of 52 playing cards and the secondary game is a poker game).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Ikeya and Morrow in view of Lancaster to include the aforementioned method in order to increase player excitement and enjoyment (as described by Lancaster, paragraph 2).
 .Regarding claims 35 and 42 (in addition to the limitations discussed above), Lancaster also discloses receiving, by a processor of a server system (i.e. configurable via central server or central controller 56) and from at least one configurable gaming table (i.e. the gaming table part 300), gaming transaction information (i.e. real-time or an on-line accounting and gaming information of the real-time or an on-line accounting and gaming information system described in paragraph 87) (FIGS. 2B and 10A; paragraphs 82, 87 and 131 - 132).
18.	Regarding claims 29, 36 and 43, Lancaster also teaches the gaming transaction information includes at least one of player wager information (i.e. the player wager information described in paragraph 133) (FIGS. 2B and 10A; paragraphs 82, 87 and 131 - 133).
19.	 Regarding claims 30, 37 and 44, Lancaster also teaches wherein the instructions, when executed, further cause the processor to change at least one of i) a physical attribute (i.e. physical game elements described in paragraph 12) of the configurable gaming table (FIGS. 2B and 10A; paragraphs 82, 87 and 131 - 132).  
20.	Regarding claims 31, 38 and 45, Morrow also teaches wherein the configuration command is generated by the remote server in response to a determination, by the remote server, that another configurable gaming system (i.e. gaming table) displaying the second game configuration is more efficient (i.e. increase operator profitability as described in paragraph 128, hence a more efficient way for the operator to make a profit) than the configurable gaming system (i.e. gaming table) displaying the first game configuration (paragraphs 10, 124 and 128).  
21. 	Regarding claims 33, 40 and 47, Lancaster also teaches receiving, the data acquisition device is further configured to receive a dealer selection of one game (i.e. the selection of a roulette game described in paragraph 14) from a menu of games, and wherein the instructions, when executed, further cause the processor to control the game display device to display a third game configuration for the dealer selected game (FIGS. 2B and 10A; paragraphs 14, 82, 87 and 131 - 132).  

22.	Claims 32, 39 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeya (US 20030153385) and in view of Morrow (US 20060287098) and in view of Lancaster (US 20060131809/us-provisional-application US 60637211) and further in view Okuda (US 20020022518).
23.	 Regarding claims 32, 39 and 46, the combination of Ikeya, Morrow and Lancaster fail teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
a sensor for identifying a player at a player position of the configurable gaming table, wherein the instructions, when executed, further cause the processor to change the configurable gaming table at the player position in response to identifying the player at the player position.  
Okuda teaches a sensor (i.e. a device that detect player’s head position as described in paragraph 5) for identifying a player at a player position of the configurable gaming system (i.e. gaming table), wherein the instructions, when executed, further cause the processor to change the configurable gaming table at the player position in response to identifying the player at the player position (abstract and paragraph 5).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Ikeya, Morrow and Lancaster in view of Okuda to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by providing a configurable gaming system based on player position).
24.	Claims 34 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeya (US 20030153385) and in view of Morrow (US 20060287098) and in view of Lancaster (US 20060131809/us-provisional-application US 60637211) and further in view Sitrick (US 20050075155).
25.	 Regarding claims 34 and 41, the combination of Ikeya, Morrow and Lancaster teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the instructions, when executed, further cause the processor to control the game display device to display an advertisement during the change from the first game to the second game.
Sitrick teaches the instructions, when executed, further cause the processor to control the game display device to display an advertisement in between two gaming sections/segments (i.e. during the change from the first game to the second game) (paragraphs 16 and 33).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Ikeya, Morrow and Lancaster in view of Sitrick to include the aforementioned method in order to achieve the predictable result of enhanced revenue for a gaming system/gaming establishment (i.e. by including advertisements in the gaming system/gaming establishment). 

Response to Arguments
26.	Applicant’s amendments and arguments, with respect to the 112(a) rejections of the final rejection mailed on 12/6/21 have been fully considered and are persuasive.  The 112(a) rejections of the final rejection mailed on 12/6/21 has been withdrawn. 
27. 	The applicant argues that neither the Morrow reference or the Ikeya reference teach all the newly amended limitations of the aforementioned claims (Remarks, page 12 - 14).
The examiner agrees. However, the new reference Lancaster (the new rejections of Ikeya, Morrow and Lancaster) teach all the newly amended limitations of the aforementioned claims (see rejections above for details).
28.	Regarding claims 28 – 47, the applicant argues that the cited prior art fail to teach the limitations of “ configurable gaming table having a configurable game display device that defines a playing surface and that displays a game play configuration that includes a shared play area that is shared amongst a plurality of players and an individual play area for each player of the plurality of players that is dedicated to that player“ (Remarks, pages 10 – 14).
	The examiner respectfully disagrees.
	The cited prior art teaches the aforementioned limitation (see rejections above for details).
29.	Regarding claims 28 – 47, the applicant argues argues/disputes the motivation to  combine Ikeya, Morrow and Crawford (Remarks, pages 15 - 16).		
	The arguments are moot because the Crawford reference is no longer being relied on by the examiner.
30. 	The applicant argues that the Okuda reference fails to teach all the newly amended limitations of the aforementioned claims (Remarks, pages 16 - 17).
The examiner agrees. However, the new rejections of Ikeya, Morrow and Lancaster teach all the newly amended limitations of the aforementioned claims (see rejections above for details).

31.	The applicant argues that the Sitrick reference fails to teach all the newly amended limitations of the aforementioned claims (Remarks, page 18).
The examiner agrees. However, the new rejections of Ikeya, Morrow and Lancaster teach all the newly amended limitations of the aforementioned claims (see rejections above for details).


Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Underdahl (US 20070004510).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715